DETAILED ACTION
This is in response to the Amendment filed 1/25/2022 wherein claims 4, 6-8, and 16-20 are canceled, claims 5 and 12-13 are withdrawn, and claims 1-3, 9-11, 14-15, and 21 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one valve operable to open and close a respective turbine intake path (Claim 2), wherein said at least one valve is a plurality of valves” (Claim 21) must be shown or the feature(s) canceled from the claim(s). Applicant’s drawings do not illustrate multiple valves opening and closing one turbine intake path, as required by the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 9, 11, and 14-15 are objected to because of the following informalities: 
“the compressor” (Claim 1, line 5) is believed to be in error for - - the core compressor - -;
“The gas turbine engine of claim 8” (Claim 9, line 1) is believed to be in error for - - The gas turbine engine of claim 1 - -;
“that at least one power output shaft” (Claim 11, line 3) is believed to be in error for - - the power shaft - -; and
“said the power output shaft” (Claim 14, lines 2-3 and Claim 15, line 2) is believed to be in error for - - said power shaft - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant claims “wherein said at least one valve is a plurality of valves” in claim 21. It is noted that claim 21 depends on claim 2 which recites “at least one valve operable to open and close a respective turbine intake path”. Although Applicant’s specification describes and the drawings show one valve 122 present in the turbine intake path 116 that can be operated to open and close the turbine intake path 116 (see Applicant’s Paragraph 0015 and Figure 2D), Applicant’s specification does not describe and the drawings do not show a plurality of valves in each turbine intake path.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “The gas turbine engine of claim 8” in line 1. However, Claim 8 has been canceled. Therefore, the metes and bounds of the claim is not clear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Whittle (US 2,601,194) in view of Rice et al. (US 2017/0057649) and Adamson (US 4,251,987).
Regarding Independent Claim 1, Whittle teaches (Figures 1-5) a gas turbine engine (see Figures 1 and 3-4) having a core gas path (the path within 11, from 12 through 8 or 18 - see Figures 1 and 3-4) extending from an intake (12) across a core compressor (10), and then fluidly branching (see Figures 1 and 3-4) to a plurality of turbine intake paths (from 2 through 5; see Figures 1 and 3-4), each turbine intake path (from 2 through 5; see Figures 1 and 3-4) leading to a respective turbine unit (5) via a respective combustor unit (4), a power shaft (the shaft connecting 21), and gearing having a differential (at 16 and 20; see Figures 3-4) having inputs (at 15) each drivingly engaged (see Figures 3-4) by a respective one of the turbine units (5), an output (see Figures 4-5) drivingly engaged to the core compressor (10) via a compressor shaft (at 17). Whittle does not teach that the gearing includes a first output drivingly engaged to a load via a power output shaft, and a second output drivingly engaged to the compressor via a compressor shaft, the differential accommodating variations in a rotation speed ratio between the compressor shaft and the power shaft.
Rice teaches (Figures 1-9B) a gas turbine engine (900) a gearing (301) having inputs (303A, 303B) each drivingly engaged by a respective one of the turbine units (within 115A, 115B), a first output (output from 301 to an alternative load; see Figure 9A, Paragraph 0037, and Paragraph 0054) drivingly engaged to a load (see Paragraphs 0037, 0054) via a power output shaft (305), and a second output (output from 301 to 209; see Figure 9A) drivingly engaged to a compressor (209) via a compressor shaft (303C).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Whittle to have the gearing include the first output drivingly engaged to a load via a power output shaft, and a second output drivingly engaged to the compressor via a compressor shaft, as taught by Rice, in order to supply power from the first and second engine cores to a plurality of propulsion means (Paragraph 0037 and 0054 of Rice). Whittle in view of Rice does not teach a differential accommodating variations in a rotation speed ratio between the compressor shaft and the power shaft. 
Adamson teaches (Figures 1-5) a gas turbine engine (10) including a differential (34) accommodating variations in a rotation speed ratio (due to the different diameters of the gears resulting in a desired gear ratio and speed relationship between the core compressor rotor and fan assembly; see abstract and  Column 4, lines 2-6) between the compressor shaft (40; see Figures 1-2) and the power shaft (38; see Figures 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Whittle in view of Rice to have the differential accommodate variations in a rotation speed ratio between the compressor shaft and the power shaft, as taught by Adamson, in order to maintain an adjustable speed relationship between the fan and compressor with respect to the turbine depending upon the torque requirements thereof (see abstract of Adamson).
Regarding Claim 10, Whittle in view of Rice and Adamson teaches the invention as claimed and as discussed above. Whittle further teaches (Figures 1-5) wherein the gearing (at 16 and 20) includes a plurality of planetary gears (between 5 and 16; see Figures 3-4) each driven by a corresponding turbine unit (at 5), the plurality of planetary gears collectively driving at least one other gear (between 17 and 16; see Figures 3-4).
It is noted that Adamson also teaches the use of planetary gears (72) driven by a turbine unit (via shaft 36), the plurality of planetary gears (72) collectively driving at least one other gear (74).
Regarding Claim 11, Whittle in view of Rice and Adamson teaches the invention as claimed and as discussed above. Whittle further teaches (Figures 1-5) the corresponding turbine units (5) are circumferentially spaced apart from one another (see Figures 2 and 5) relative to an axis (the axis defined along shafts 9 and 17; see Figures 1-5) of a power shaft (the shaft of 21; see Figure 4), the corresponding 
Regarding Claim 15, Whittle in view of Rice and Adamson teaches the invention as claimed and as discussed above. Whittle further teaches (Figures 1-5) wherein the gas turbine engine is a turboprop engine, further comprising a propeller mounted to one of said at least one power output shafts (“The present invention is also adaptable to be designed for propulsion partly by airscrew or ducted airscrew or propeller”; see Column 1, lines 27-30).

Claims 2-3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Whittle (US 2,601,194) in view of Rice et al. (US 2017/0057649) and Adamson (US 4,251,987) as applied to claim 1 above, and further in view of Angturbin (GB 629,832).
Regarding Claim 2, Whittle in view of Rice and Adamson teaches the invention as claimed and as discussed above. Whittle in view of Rice and Adamson does not teach at least one valve operable to open and close a respective turbine intake path. 
Angturbin teaches (Figure 7) a gas turbine having at least one valve (134) operable to open and close a respective turbine intake path (the path 108 to 40 or the path 110 to 42; see Figure 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Whittle in view of Rice and Adamson to include the valve operable to open and close a respective turbine intake path, as taught by Angturbin, in order to allow the disengagement of one or the other of the turbines in case of damage to any turbine, combustion chamber, or if the working conditions of the system are such that a gain in thermal efficiency would thereby be obtained (Page 4, lines 62-74 of Angturbin).
Regarding Claim 3, Whittle in view of Rice and Adamson teaches the invention as claimed and as discussed above. Whittle in view of Rice and Adamson does not teach wherein the combustor units are all independently operable, wherein said at least one valve includes a plurality of said valves.
Angturbin teaches (Figure 7) a gas turbine having combustor units (82, 84) that are all independently operable (via 130, 132, 134), wherein said at least one valve (134) includes a plurality of said valves (134; see Page 4, lines 62-74 and Figure 7). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Whittle in view of Rice and Adamson to include the combustor units that are all independently operable and a plurality of valves, as taught by Angturbin, in order to allow the disengagement of one or the other of the turbines in case of damage to any turbine, combustion chamber, or if the working conditions of the system are such that a gain in thermal efficiency would thereby be obtained (Page 4, lines 62-74 of Angturbin).
Regarding Claim 21, Whittle in view of Rice, Adamson, and Angturbin teaches the invention as claimed and as discussed above. Whittle in view of Rice, Adamson, and Angturbin does not teach, as discussed so far, wherein said at least one valve includes a plurality of valves.
Angturbin teaches (Figures 7) a gas turbine having a plurality of valves (134) operable to open and close a respective turbine intake path (the path 108 to 40 or the path 110 to 42; see Figure 7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Whittle in view of Rice, Adamson, and Angturbin to include the plurality of valves operable to open and close a respective turbine intake path, as taught by Angturbin, for the same reasons discussed above in claim 2.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Whittle (US 2,601,194) in view of Rice et al. (US 2017/0057649) and Adamson (US 4,251,987) as applied to claim 1 above, and further in view of Peterson (US 2,838,913).
Regarding Claim 9,
Peterson teaches (Figures 1-5) a gearing (see Figure 1) including a plurality of first planetary gears (29) each driven (via shaft 16) by a corresponding turbine unit  (13), a differential (at C) including a sun gear (at 22), second planetary gears (23) meshed with (see Column 2, lines 14-15) the sun gear (22) and rotatably supported (see Figure 1 and Column 2, lines 13-21) by a carrier (24), and a ring gear (at 28) meshed with (see Column 2, lines 18-20) the second planetary gears (23), the first planetary gears (29) collectively driving the rotation of the carrier (24; see Column 2, lines 13-29), the second planetary gears (23) differentially driving a first shaft (17) and a second shaft (18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Whittle in view of Rice and Adamson to have the differential include a sun gear, second planetary gears meshed with the sun gear and rotatably supported by a carrier, and a ring gear meshed with the second planetary gears, the first planetary gears collectively driving the rotation of the carrier, the second planetary gears differentially driving the power shaft and the compressor shaft via the sun gear and the ring gear, as taught by Peterson, in order to allow the input shafts to drive the output shafts at a reduced speed (see Column 2, lines 13-36 of Peterson).  
It is further noted that a simple substitution of one known element (in this case, the gearing as taught by Adamson) for another (in this case, the gearing as taught by Peterson) to obtain predictable results (in this case, to drive the output shafts of the engine at a desired speeds) was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Whittle (US 2,601,194) in view of Rice et al. (US 2017/0057649) and Adamson (US 4,251,987) as applied to claim 1 above, and further in view of Neitzel (US 4,791,783).
Regarding Claim 14,
Neitzel teaches (Figures 1-4) an aircraft engine (30) which is a convertible engine that is capable of turboshaft and/or turbofan modes of operation (see Figures 2-4 and abstract), which further comprises helicopter blades (Column 2, lines 1-10 and Column 3, lines 51-60) mounted to a power shaft (42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Whittle to have the aircraft engine be capable of a turboshaft engine mode, having helicopter blades mounted to one of said at least one power output shafts, as taught by Neitzel, in order to allow the right amount of shaft horsepower to a helicopter rotor for liftoff and landing and, additionally, be convertible to a turbofan mode of operation for forward flight when the helicopter is unloaded (Column 3, lines 36-44 of Neitzel).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 9-11, 14-15 and 21 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by amendment. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejection above, at the appropriate locations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741